Citation Nr: 1108856	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  07-22 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for endometriosis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran had active military service from July 1995 to February 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By way of the December 2006 decision, the RO denied service connection for endometriosis. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The Veteran's service treatment records were silent for any complaints or findings of endometriosis during service.  The Veteran was not diagnosed with endometriosis until many years after service.  

3.  The weight of the evidence of record is against a finding that the Veteran's endometriosis is related to her service.


CONCLUSION OF LAW

Endometriosis is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by a correspondence in August 2006.  This letter detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in the August 2006 letter. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA treatment records.  Additionally, the Board has obtained the Veteran's Social Security Administration (SSA) records; the Board notes that the Veteran's SSA records were on a disk but were reviewed in their entirety by the Board.  In addition, the Board notes that the Veteran was denied Social Security disability in September 2008 for the primary diagnosis of status post thyroid and the secondary diagnosis of neuropathy, which are not related to the Veteran's issue on appeal. 

The Veteran was afforded a VA examination in April 2008 and was diagnosed with endometriosis; however, the Board notes that an opinion was not obtained as to whether the Veteran's complaints are related to any aspect of service.  The Board also notes that under the recently published version of 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  However, in the present case an examination is not required since the evidence of records fails to suggest that the Veteran was treated for or diagnosed with endometriosis during service or within a year of service.  38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 5107;  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a).  

Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Finally, the Veteran was advised of her right to a hearing before the RO and/or before the Board, but she waived that right.  

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim on appeal.  


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that her currently diagnosed endometriosis is due to her military service.  After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for endometriosis.  

The Veteran's service treatment records were silent for any injury, treatment, or diagnosis indicative of endometriosis.  According to a November 1995 Physical Evaluation Board, the Veteran was medically separated as a result of a stress fracture of the right talar dome.  The Veteran was also found to have the diagnoses of bilateral, symptomatic pes planus and leg length discrepancy; they were found to have existed prior to service and were not aggravated by service and were categorized as compensable but not ratable.  The Board finds that there is no medical evidence on file to support a finding that the Veteran had in-service complaints of, treatment for, or diagnosis of endometriosis during service or at separation.  

The Veteran did not report any complaints or findings regarding endometriosis for a decade after separation from service in 1996.  A November 2006 VA treatment record showed that the Veteran was diagnosed in April 2006 with endometriosis and was on depo-lupron.  A May 2006 VA treatment record noted that the Veteran had an endometrial biopsy that was positive for endometriosis.  This lengthy period without complaints of endometriosis or treatment for such is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).   

In addition to this lengthy period without treatment or diagnosis, the record contains no probative medical evidence to support the Veteran's assertions that her current symptomatology is related to service.  In addition to the existence of a current disability, there must also be an etiological connection between her military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Here, there is no such medical evidence providing a nexus opinion relating the Veteran's endometriosis to any aspect of the Veteran's period of service.  

In statements in May 2006 and June 2007 the Veteran asserts that her endometriosis began in service; however, she does not give any dates of in-service treatment or any description of in-service treatment.  In addition, there is no evidence of continuity of symptomatology from the Veteran's discharge from service in 1996 until her diagnosis in April 2006.  The Board notes that it must consider the competency and credibility of the Veteran's lay contentions that she has experienced endometriosis  since service.  It is noted that the Veteran is competent to attest to the onset of symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Here, the record contains no statements about a nexus to service except for the Veteran's May 2006 claim, her statement in a June 2007 Notice of Disagreement (NOD), and her June 2007 VA-9 Substantive Appeal.  Over the years between separation in 1996 and the first diagnosis in 2006, the Veteran was seen by medical professionals for numerous problems.  Records of this treatment make no mention of the claimed condition.  At no point during the Veteran's treatment, or in her SSA documents did the Veteran state that her endometriosis began in service or within a year from service.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board also finds it pertinent that the Veteran did not relate her current endometriosis to service until after she had sought an award of service connection. 

In light of the absence of evidence of any findings of endometriosis during the Veteran's brief period of service or at separation, the lack of any sign of onset of symptoms or continuity of symptoms near the date of separation or in the decade that followed, the lack of any mention of that condition on any records of treatment she had during this period, and the fact that the only statements relating her endometriosis to service are her own in pursuit of this claim, the Board has to question the credibility her contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran is not credible to the extent that she reports that the onset of her endometriosis was during her brief 6 month period of service ending in 1996.  Her statements cannot be used as evidence of continuity symptomatology since service to support an award of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim since there is no evidence she was treated for or diagnosed with endometriosis during service or within a year of service.  In addition, there are no probative opinions on record that relates the Veteran's endometriosis to any aspect of her six months of service.  Service connection for endometriosis must be denied.  


ORDER

Service connection for endometriosis is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


